           Case 1:18-cv-12225-VSB Document 52
                                           51 Filed 08/19/20
                                                    08/18/20 Page 1 of 2

                                     S AMUEL & S TEIN
                                     ATTORNEYS AT LAW

              38 WEST 32ND STREET, SUITE 1110, NEW YORK, NY 10001
 PHONE: (212) 563-9884 | FAX: (212) 563-9870 | WEBSITE: www.samuelandstein.com



     DAVID STEIN                          August 18, 2020                           ADMITTED IN
     dstein@samuelandstein.com                                                 NY, NJ, PA, IL, DC

VIA ECF                                              The parties are directed to appear for a telephone conference on
                                                     August 24, 2020 at 10:00 a.m., using the following dial-in:
                                                     telephone #: 888-363-4749; access code: 2682448. The conference
Hon. Vernon S. Broderick, U.S.D.J.
                                                     scheduled for September 4, 2020 is adjourned sine die.
United States District Court
Southern District of New York
40 Foley Square, Room 415
New York, NY 10007                                                                           8/19/2020

     Re:       Molina and Vazquez v. Glaze 4th Ave LLC, et al.
               Docket No. 18-cv-12225 (VSB)

Dear Judge Broderick:

       We represent plaintiffs in the above-referenced matter and write with respect to a
discovery issue in the above-referenced matter. As the Court may recall, what remained in this
case was for the parties to each take depositions. Defendants had previously taken two of the
three plaintiffs’ depositions, and are scheduled to take the remaining plaintiff’s deposition this
Thursday.

       However, we have been unable to take defendants’ depositions — despite timely
noticing them for the second time in this case — because defendants have refused to appear.
Defendants would not appear because either they or their counsel — it is not clear which —
have stated that they will not participate in in-person depositions, and are only willing to appear
remotely.

       Given the crucial role we believe that defendants’ depositions are going to play in this
case, plaintiffs do not feel that remote depositions are a satisfactory substitute for live
depositions. We are of course cognizant of coronavirus, but we have safely participated in live
depositions in other cases in recent weeks and our court reporting service has adequate
protocols in place to keep the participants safe.

       However, when we explained that to defendants, they remained steadfast in their
position, and advised us that we would need to contact the Court for an order if we wished to
compel their appearance. We therefore respectfully request that the Court resolve this
disagreement, so that discovery in this case can be wrapped up. (The parties agree that one day
should be sufficient to depose the defendants; nevertheless, depending on defendants’ schedule,
we might need a brief extension of the discovery period for the sole purpose of taking their
depositions once the Court provides guidance as to how to proceed.)
         Case 1:18-cv-12225-VSB Document 52
                                         51 Filed 08/19/20
                                                  08/18/20 Page 2 of 2

Hon. Vernon S. Broderick
August 18, 2020
Page 2 of 2

      We thank the Court for its attention to this matter and are available at Your Honor’s
convenience in the event that there are any questions regarding the foregoing.

                                         Respectfully submitted,

                                         David Stein

cc: Michelle Arbitrio, Esq. (via ECF)




                                                                     ________
                                                                     I NI TI ALS
